Title: To George Washington from Henry Riddell, 2 March 1774
From: Riddell, Henry
To: Washington, George



Sir
Piscataway [Md.] 2d March 1774

I cannot certainly engage to import the number of Germans mentioned in your Letter of the 1st, for owing to my ignorance of the Trade, I have no consistant principle, or any thing like a certainty, to induce me, to enter on a positive Agreement, for the delivery of these people here. But should you chuse it, I can forward to Rotterdam the terms you offer such Germans as are able to export themselves, and also the terms you offer those who are not, and therefor must come under Indenture before exportation. Should the people accept of these terms—the Ship will bring them out—if not, you will be subjected to no other inconvenience than a delay in the settlement of your Land for a few Months, With regard to those people who are able to export themselves—no money will be required from you or us to set them down here; but in exporting the Indented Servants, some charges which do not now occur to us, may be required—would it not therefor be proper that you inform me of the price ⅌ Poll you would be satisfyed to give, for the delivery of such Servants here, that in calculating the expense, my Friend might keep within your limits. Altho. the number you mention is small, yet if you chuse to be troubled with no more for the present, I will endeavour to get you these, but can make no positive Agreement to deliver them here. It will be necessary that you mention the number of years the Indented Servants must agree for, and should you relish this Plan, I will give orders that no others than such as you describe, shall be engaged. I am Sir Your most obedt Servant

Henry Riddell

